     Case 3:20-cv-01353-W-BLM Document 10 Filed 12/16/20 PageID.106 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   VERONICA CHAVEZ,                                   Case No.: 20-CV-1353 W (BLM)
12                                     Plaintiff,
                                                        ORDER GRANTING JOINT
13   v.                                                 MOTION TO DISMISS WITH
                                                        PREJUDICE [DOC. 9]
14   FCA US LLC,
15
                                     Defendant.
16
17         Pending before the Court is a joint motion to dismiss this action with prejudice.
18   Good cause appearing, the Court GRANTS the joint motion [Doc. 9] and ORDERS the
19   case DISMISSED WITH PREJUDICE, each party to bear their own attorneys’ fees
20   and costs.
21         IT IS SO ORDERED.

22   Dated: December 16, 2020

23
24
25
26
27
28

                                                    1
                                                                               20-CV-1353 W (BLM)
